

Exhibit 10.1


NU HORIZONS ELECTRONICS CORP.
2002 OUTSIDE DIRECTORS' STOCK OPTION PLAN, AS AMENDED




1.           Purposes of the Plan.  The purposes of this 2002 Outside Directors'
Stock Option Plan are to attract and retain highly skilled individuals as
Directors of the Company, to provide additional incentive to the Outside
Directors of the Company to serve as Directors, and to encourage their continued
service on the Board.


All options granted hereunder shall be “non-statutory stock options.”


2.           Definitions.  As used herein, the following definitions shall
apply:


(a)          “Board” means the Board of Directors of the Company.


(b)          “Code” means the Internal Revenue Code of 1986, as amended.


(c)          “Change in Control” means a change of control of the Company, or in
any person directly or indirectly controlling the Company, which shall mean:


(i)           a change in control as such term is presently defined in
Regulation 240.12b-(2) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); or


(ii)           if any “person” (as such term is used in Section 13(d) and 14(d)
of the Exchange Act) other than the Company or any “person” who on the date of
this Agreement is a director or officer of the Company, becomes the “beneficial
owner” (as defined in Rule 13(d)-3 under the Exchange Act) directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the voting power of the Company’s then outstanding securities; or


(iii)           if during any period of two (2) consecutive years during the
term of this Plan, individuals who at the beginning of such period constitute
the Board of Directors, cease for any reason to constitute at least a majority
thereof.


(d)         “Common Stock” means the Common Stock of the Company, par value
$0.0066 per share.


(e)          “Company” means Nu Horizons Electronics Corp., a Delaware
corporation.


(f)           “Director” means a member of the Board.


(g)          “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  The payment
of a Director’s fee or consulting fee by the Company shall not be sufficient in
and of itself to constitute “employment” by the Company unless the Director and
the Company agree that, as a result of payment of such fees in connection with
services rendered, such Director should not be considered an Outside Director.
 
 
 

--------------------------------------------------------------------------------

 

 
(h)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(i)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:


(i)           If the Common Stock is listed on any established stock exchange or
national market system, including without limitation the Nasdaq National Market,
the Fair Market Value of a Share of Common Stock shall be the closing sale price
for such stock (or the closing bid, if no sales were reported), as quoted on
such system or exchange (or, if more than one, on the exchange with the greatest
volume of trading in the Company=s Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable;


(ii)           If the Common Stock is quoted on Nasdaq (but not on the National
Market) or regularly quoted by a recognized securities dealer, but selling
prices are not reported, the Fair Market Value of a Share of Common Stock shall
be the mean between the high and low asked prices for the Common Stock on the
date of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable, or;


(iii)           In the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the Board.


(j)           “Option” means an option to purchase Common Stock granted pursuant
to the Plan.


(k)          “Optioned Stock” means the Common Stock subject to an Option.


(l)           “Optionee” means an Outside Director who receives an Option.


(m)         “Outside Director” means a Director who is not an Employee.


(n)          “Plan” means this 2002 Outside Directors' Option Plan.


(o)          “Share” means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.


3.           Stock Subject to the Plan.  Subject to the provisions of Section 10
of the Plan, the maximum aggregate number of Shares which may be optioned and
sold under the Plan is 600,000 Shares (the “Pool”) of Common Stock.  The Shares
may be authorized, but unissued, or reacquired Common Stock. If an Option
expires or becomes unexercisable without having been exercised in full, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated).




4.           Administration of and Grants under the Plan.


(a)          Administration.  Except as otherwise required herein, the Plan
shall be administered by the Board.  Except as provided in Section 4(b) hereof,
all grants of Options to Outside Directors under this Plan shall be automatic
and nondiscretionary and shall be made strictly in accordance with the following
provisions:
 
 
 

--------------------------------------------------------------------------------

 

 
 
(b)
Discretionary Option Grants.

(i)           The Board may, in its sole discretion, determine to grant Options
to any Outside Director at or about the time that such Outside Director first
becomes elected or appointed to the Board.  The amount of any Options granted
shall be as determined by the Board at the time of such grant.  The terms of
such initial Option shall be as set forth in Section 4(c)(iii) hereof.


 
(c)
Automatic Option Grants.



(i)           Except as provided in Section 4(b), no person shall have any
discretion to select which Outside Directors shall be granted Options or to
determine the number of Shares to be covered by Options granted to Outside
Directors.


(ii)           At each annual stockholder meeting during the term of this Plan
commencing with the annual meeting held in 2004, each Outside Director shall
automatically receive an additional option to purchase 15,000 Shares (the
“Annual Option”), provided that the grant of an Annual Option shall be subject
to the person’s continued service as an outside Director.


(iii)           The terms of each Option granted hereunder shall be as follows:


(1)           Each Option shall terminate, if not previously exercised or
otherwise terminated, on a date ten (10) years after the date of grant.


(2)           Each Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Section 8 hereof.


(3)           The exercise price per Share of each Option shall be 100% of the
Fair Market Value per Share on the date of grant of the Option.


(4)           Each Option shall become exercisable in installments as follows:
up to 33-1/3% on the date of grant; up to 66-2/3% on and after the first
anniversary of the date of grant; and up to 100% on and after the second
anniversary of the date of grant.


(iv)           In the event that any Option granted under the Plan would cause
the number of Shares subject to outstanding Options plus the number of Shares
previously purchased upon exercise of Options to exceed the Pool, then each such
automatic grant shall be for that number of Shares determined by dividing the
total number of Shares remaining available for grant by the number of Outside
Directors on the automatic grant date.  No further grants shall be made until
such time, if any, as additional Shares become available for grant under the
Plan through action of the stockholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.


(c)           The Board has the authority to interpret the Plan and to prescribe
the rules and regulations relating thereto.
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Eligibility.  Options may be granted only to Outside
Directors.  Except as provided in Section 4(b), all Options shall be
automatically granted in accordance with the terms set forth in Section 4(c).


The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.


6.           Term of Plan.  The Plan shall become effective upon the earlier to
occur of September 12, 2002, the date of its adoption by the Board, or its
approval by the stockholders of the Company as described in Section 16 of the
Plan.  It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 11 of the Plan.


7.           Option Exercise Price and Consideration.


(a)           Exercise Price.  The per Share exercise price for Optioned Stock
shall be 100% of the Fair Market Value per Share on the date of grant of the
Option.


(b)           Form of Consideration.  The consideration to be paid for the
Shares to be issued upon exercise of an Option may consist of (i) cash, (ii)
check, (iii) other shares of the Company’s Common Stock which have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised, or (iv) consideration
received by the Company under any cashless exercise program implemented by the
Company in connection with the Plan.


8.           Exercise of Option.


(a)           Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable at such times as are set forth in Section
4(c)(iii) hereof.


An Option may not be exercised for a fraction of a Share.


An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7(b) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.


Except as otherwise provided in Section 3, exercise of an Option in any manner
shall result in a decrease in the number of Shares which thereafter may be
available, both for purposes of the Plan and for sale under the option, by the
number of Shares as to which the option is exercised.
 
 
 

--------------------------------------------------------------------------------

 

 
 (b)           Termination of Status as a Director.  If an Outside Director
ceases to serve as a Director, he may, but only within three (3) months after
the date he ceases to be a Director of the Company, exercise his Option to the
extent that he was entitled to exercise it at the date of such termination.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term has expired.  To the extent that the Director was not entitled to exercise
an Option at the date of such termination, or if he does not exercise such
Option (which he was entitled to exercise) within the time specified herein, the
Option shall terminate.


(c)           Disability of Optionee.  Notwithstanding the provisions of Section
8(b) above, in the event an Optionee is unable to continue his service as a
Director as a result of his total and permanent disability (as defined in
Section 22(e)(3) of the Code), he may, but only within twelve (12) months from
the date of termination, exercise his Option to the extent he was entitled to
exercise it at the date of such termination.  Notwithstanding the foregoing, in
no event may the Option be exercised after its term has expired.  To the extent
that he was not entitled to exercise the Option at the date of termination, or
if he does not exercise such Option (which he was entitled to exercise) within
the time specified herein, the Option shall terminate.


(d)           Death of Optionee.  In the event of the death of an Optionee
during the term of an Option, the Option shall be exercisable to the extent it
was exercisable at the date of termination, at any time within twelve (12)
months following the date of death, by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or
inheritance.  Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired.


9.           Non-Transferability of Options.  Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.  Options may be exercised,
during the lifetime of the Optionee, only by the Optionee.


10.           Adjustments Upon Changes in Capitalization, Dissolution, Merger,
Asset Sale or Change in Control.


(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, as applicable, and
the number of Shares issuable pursuant to the automatic grant provisions of
Section 4 hereof shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, spin off, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.”  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option.


(b)           Dissolution or Liquidation.  In the event of a proposed
dissolution or liquidation of the Company, Options shall become fully vested and
fully exercisable, including as to Shares as to which it would not otherwise be
exercisable.  To the extent an Option remains unexercised at the time of the
dissolution or liquidation, the Option shall terminate.
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Merger or Asset Sale.  In the event of a merger of the Company
with or into another corporation or the sale of substantially all of the assets
of the Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a parent or subsidiary thereof (the
“Successor Corporation”).  If an Option is assumed or substituted for, the
Option or equivalent option shall continue to be exercisable as provided in
Section 4 hereof for so long as the Optionee serves as a Director or a director
of the Successor Corporation.  Following such assumption or substitution, if the
Optionee’s status as a Director or director of the Successor Corporation, as
applicable, is terminated other than upon a voluntary resignation by the
Optionee, the Option or option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable. Thereafter, the Option
or option shall remain exercisable in accordance with Sections 8(b) through (d)
above.


If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of sixty (60) days from the date of such
notice, and upon the expiration of such period the Option shall terminate.


For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).


(d)           Change in Control.  In the event of a Change in Control, at the
option of the Board, (a) all Options outstanding on the date of such Change in
Control shall become immediately and fully exercisable, and (b) an Optionee will
be permitted to surrender for cancellation within sixty (60) days after such
Change in Control any Option or portion of an Option which was granted more than
six (6) months prior to the date of such surrender, to the extent not yet
exercised, and to receive a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (on the date of surrender) of the shares of Common
Stock subject to the Option or portion thereof surrendered, over the aggregate
purchase price for such Shares under the Option.


11.           Amendment and Termination of the Plan.


(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the rights of
any Optionee under any grant theretofore made, without his or her consent.  In
addition, to the extent necessary and desirable to comply with any applicable
law or regulation, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
 
(b)           Effect of Amendment or Termination.  Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated.  The Board shall not have the right to reprice any
outstanding Options without the affirmative vote of a majority of all
stockholders voting on the repricing proposal.
 
 
 

--------------------------------------------------------------------------------

 

 
12.           Time of Granting Options.  The date of grant of an Option shall,
for all purposes, be the date determined in accordance with Section 4
hereof.  Notice of the determination shall be given to each Outside Director to
whom an Option is so granted within a reasonable time after the date of such
grant.


13.           Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.


As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.


Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.


14.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


15.           Agreements.  Options shall be evidenced by written option
agreements in such form as the Board shall approve.


16.           Stockholder Approval.  Continuance of the Plan shall be subject to
approval by the stockholders of the Company at or prior to the first annual or
special meeting of stockholders held subsequent to the adoption of the
Plan.  Such stockholder approval shall be obtained in the degree and manner
required under applicable state and federal law.
 
 
 
 

--------------------------------------------------------------------------------

 